Citation Nr: 0601277	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-17 304	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1945.  He died on July [redacted], 2002.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appellant testified before the 
undersigned at a personal hearing at the RO in October 2005.


FINDINGS OF FACT

1.  The veteran, who served on active duty from September 
1943 to January 1945, died in July 2002 at the age of 76 due 
to congestive heart failure; cellulitis of the legs was noted 
to be a condition contributing to death but not related to 
the immediate cause of death.  

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction with depressive features 
(psychiatric disability), 30 percent disabling, and for post 
operative herniated nucleus pulposus (low back disability), 
20 percent disabling.  

3.  The preponderance of the medical and other evidence of 
record is against a finding that a service-connected 
disability caused or contributed to the cause of the 
veteran's death.





CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In November 2003, a letter was sent to the appellant by the 
RO in which she was informed of the requirements needed to 
establish service connection for the cause of the veteran's 
death.  In accordance with the requirements of the VCAA, the 
letter informed the appellant what evidence and information 
she was responsible for providing and what evidence VA would 
be obtaining.  The letter explained what evidence VA needed 
from the appellant and told her that VA would request records 
for her if she provided sufficient information to identify 
the records.  No additional private medical evidence was 
subsequently received from the appellant.  There is no 
indication in the record that material evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to obtain a medical nexus opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Nevertheless, a medical nexus 
opinion in this case is not necessary based on the evidence 
now of record.  The Board concludes that all available 
evidence that is pertinent to the claim decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision.  The Board additionally 
finds that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  In this case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
certain chronic disorders, including cardiovascular-renal 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2005).  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2005).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  The issue 
involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

Analysis

The veteran died in July 2002 at the age of 76 due to 
congestive heart failure; cellulitis of the legs was noted to 
be a condition contributing to death but not related to the 
immediate cause of death.  At the time of the veteran's 
death, service connection was in effect for psychiatric 
disability, 30 percent disabling, and for low back 
disability, 20 percent disabling.

The appellant has not contended that the veteran's congestive 
heart failure, which was the immediate cause of death, or his 
cellulitis of the legs was incurred in service or within the 
one year presumptive period thereafter, or was otherwise 
directly related to his service.  The record contains no 
evidence that such was in fact the case.  These disabilities 
first became manifest many years after he left service, and 
there is no evidence that establishes a direct nexus between 
these disabilities and his military service.  

In the absence of such evidence, the regulations require a 
showing that a service-connected disorder caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.

Rather, the appellant has contended, including at her 
personal hearing in October 2005, that she had been told by 
health care providers that medication which the veteran was 
taking for his service-connected disabilities could have 
caused his heart problems.  After a careful review of the 
record, and for the reasons and bases expressed below, the 
Board finds that a preponderance of the evidence does not 
support the contention that the veteran's service-connected 
disabilities caused or contributed to his death from heart 
disease and cellulitis of the legs.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) 
(West 2002) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the United States Court of Appeals for 
Veterans Claims has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).
In order to establish service connection for death on a 
secondary basis, there must be: (1) evidence of death; (2) 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is obvious that the first two elements have been 
met.  The Board discussion will therefore focus on the last 
element, medical nexus between the veteran's service-
connected disabilities and his death.

However, a review of the record fails to disclose any medical 
evidence that specifically demonstrates a relationship 
between the veteran's service-connected psychiatric or low 
back disabilities and his death from congestive heart failure 
and cellulitis of the legs.  

There were no complaints or findings of heart disease or 
cellulitis of the legs until 2002, which is the year of the 
veteran's death; and it was noted on the veteran's death 
certificate that the approximate interval between onset of 
the congestive heart failure and death was only three years.  
Additionally, there is no medical evidence on file showing a 
causal connection between the veteran's service-connected 
psychiatric and/or low back disability, including medication 
prescribed for either of these disabilities, and his death 
from congestive heart failure with a significant contributing 
condition involving cellulitis of the legs.

The Board notes that, while the appellant is competent to 
report on her observations as to how the veteran's service-
connected disabilities affected his life and health, it is 
well-established that a lay person without medical training 
is not considered competent to offer opinions regarding 
medical matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Since 
the appellant is not a medical expert, she is not competent 
to express an authoritative opinion as to the relationship 
between the veteran's service-connected disabilities and the 
cause of 
the veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
("competent lay evidence" means any evidence not requiring 
specialized education, training, or experience).  

Additionally, although the appellant has testified that the 
veteran's doctors told her that the medication the veteran 
was taking for his service-connected disabilities could have 
been causally related to his heart disease, little probative 
weight can be given to this testimony, considering that "the 
connection between what a physician said and the layman's 
account of what he purportedly said," when filtered through a 
"layman's sensibilities" is "attenuated and inherently 
unreliable."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); see also Dean v. Brown, 8 Vet. App. 449 (1995).  The 
Board would also point out that a physician's statement to 
the effect that a service-connected disability "could" be 
related to the cause of death is too speculative to support a 
claim for service connection for the cause of the veteran's 
death.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).

In short, for the reasons and bases expressed above, the 
benefit sought on appeal is denied.  In so concluding, the 
Board in no way intends to minimize the veteran's sacrifices 
during World War II or the appellant's sincerity in pursuing 
her claim.  However, the Board is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (holding that the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


